DETAILED ACTION
The applicant’s amendment filed on October 2, 2020 were received.  Claims 1 and 23 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 23 and 24, directed to an invention non-elected without traverse.  
It is noted that although claim 23 has been amended in parallel with claim 1, claim 23 is directed only to an interference module, rather than to an entire battery pack.  The limitations of claim 23 which recite “the two or more bus bars are configured to electrically interconnect a plurality of electrochemical cells arranged between end frames; wherein the interface module is substantially orthogonal to the end frames” are considered recitations of intended use, and are therefore not afforded patentable weight, because the “electrochemical cells” and “end frames” constitute elements of a battery pack which are beyond the scope of the claimed interference module.
Examiner’s Amendment below).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
	Claims 23 and 24 are canceled.

Allowable Subject Matter
Claims 1-2, 4-6, 8-22 and 25-27 are allowed.
The prior art neither teaches nor suggests the battery pack of claim 1, specifically wherein the battery pack comprises an interface module having a substantially planar shape; wherein the interface module comprises two or more bus bars, voltage sense leads and a base; wherein the voltage sense leads connect the two or more bus bars to the interface module; wherein the bus bars have a substantially planar shape; wherein a plurality of electrochemical cells are arranged between two end frames; the interface module is substantially perpendicular to the end frames; the base comprises an electrically insulating material and mechanically supports the two or more bus bars; 
The closest prior art is Ronning and Han et al. (U.S. Pub. No. 2012/0328908A1).
	Ronning teaches a cell block 110 including a retention tray 112, a plurality of battery cells 114 and a plurality of bus bars 116, wherein the bus bars are coupled to the retention tray 112, and wherein the retention tray may be formed from anodized aluminum for high thermal and low electrical conductivity (see paragraphs 54 and 57).  
	Ronning, however, is silent to the plurality of battery cells being arranged between two end frames; and further silent to the retention tray being perpendicular to the end frames.
	Han teaches a battery pack comprising a case 110, plurality of battery units 120, an insulation plate 130 and a plurality of bus bars 160 (see paragraph 39; FIGS. 1 and 2).  The insulation plate 130 may be arranged to cover the open upper portion of the case 110 and secure insulation between the bus bars 160 (see paragraph 52).  The plurality of battery units 120 are held within the case 110 between a front wall 110c and a rear wall 110d of the case 110 (see paragraph 46).  The insulation plate 130 is arranged perpendicular to the front wall 110c and rear wall 110d of the case 110.  
Han, however, is silent to the insulation plate 130 being thermally conductive with a thermal conductivity between 2 W/m-K and 100 W/m-k.  
The teachings of Ronning are not considered to be combinable with those of Han because the retention tray 112 of Ronning includes recesses which are provided to retain therein individual battery cells 114 (see FIG. 1).  Thus, the battery pack of Ronning includes multiple retention trays 112, where each retention tray only contacts a subset of battery cells 114.  The insulation plate 130 of Han, on the other hand, sits atop the totality of the plurality of battery units 120, and the battery pack of Han includes only a single insulation plate 130.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727